Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicant’s amendment, filed 6/30/2021 has been entered.  Claims 1, 2 and 4-15 are pending.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

s 1, 2, 4, 6-8 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication 2016/0078851 to Asai in view of U.S. Publication 2010/0317408 to Ferren.

Regarding claim 1, Asai teaches an electronic device comprising: 
a display panel (see Fig. 1 LCD 4); 
a processor (see Fig. 1 host processor 2 and paragraph 37); and 
a display-driving circuit comprising a memory and configured to drive the display panel (see Fig. 1 LCD controller 3 with frame memory 31 and paragraph 39), wherein the display-driving circuit is configured to receive first frame data including some portion of second content from the processor while first content is displayed through the display panel (see paragraph 43), prevent storage of the received first frame data in the memory at least temporarily for a predetermined time (see Fig. 10 inhibit period S71 and S72 and S73 and paragraphs 43 and paragraphs 90-91), receive second frame data including all portions of the second content from the processor after the predetermined time, store the received second frame data in the memory, and display the second content through the display panel according to the second frame data (see Fig. 10 blocks S74-S75 and Fig. 13 and paragraphs 94 and 95). 
Asai does not teach by discarding the first frame data and wherein the second content corresponding to the second frame data includes a visual object for providing animation.
However, Ferren teaches by discarding the first frame data (see paragraph 28) and
 wherein the second content corresponding to the second frame data includes a visual object for providing animation (see Fig. 3 and paragraphs 28 and 32).
It would have been obvious to a person having ordinary skill in the art to combine the preventing of storing some frames (1st content) while storing some frames (2nd content) of an animation as taught by Ferren with the display of Asai for the purpose of improving processing power consumption play of repetitive animations. 

Regarding claim 2, Asai in view of Ferren teaches the electronic device of claim 1.  Asai teaches wherein the display-driving circuit is configured to receive information related to the predetermined time from the processor and receive the first frame data from the processor after receiving the information (see paragraph 37 and Figs. 12 and 13, handshake, image, BTA). 

Regarding claim 3, Asai in view of Ferren teaches the electronic device of claim 1.  Asai teaches wherein the display-driving circuit is configured to prevent storage of the first frame data in the memory by discarding the first frame data received from the processor at least temporarily for the predetermined time (see Fig. 10 Inhibit S71 and S73 and paragraphs 90-92). 

Regarding claim 4, Asai in view of Ferren teaches the electronic device of claim 1.  Asai teaches wherein the memory is disposed within the display-driving circuit (see Fig. 1 where frame memory is in the lcd controller). 

Regarding claim 6, Asai teaches an electronic device comprising: 
a display panel (see Fig. 1 LCD 4); 
a display-driving circuit, which comprises a memory and is operatively coupled to the display panel (see Fig. 1 LCD controller 3 with frame memory 31 and paragraph 39); and 
a processor operatively coupled to the display-driving circuit (see Fig. 1 host processor 2 and paragraph 37), wherein the display-driving circuit is configured to display first content (see Fig. 10 and paragraph 43), receive a command indicating a delay time from the processor (see paragraph 29 regarding the TE signal), discard first frame data on second content received from the processor for the delay time starting from a predetermined time by delaying activation of the memory for the delay time 
Asai does not teach wherein the first frame data includes some portion of the second content and the second frame data includes all portions of the second content and 
wherein the second content corresponding to the second frame data includes a visual object for providing animation.
However, Ferren teaches wherein the first frame data includes some portion of the second content and the second frame data includes all portions of the second content (see paragraph 28) and
wherein the second content corresponding to the second frame data includes a visual object for providing animation (see Fig. 3 and paragraphs 28 and 32).
It would have been obvious to a person having ordinary skill in the art to combine the preventing of storing some frames (1st content) while storing some frames (2nd content) of an animation as taught by Ferren with the display of Asai for the purpose of improving processing power consumption play of repetitive animations.

Regarding claim 7, Asai in view of Ferren teaches the electronic device of claim 6.  Asai teaches wherein the display-driving circuit is further configured to display the first content while the first frame data is discarded (see Fig. 11). 



Regarding claim 12, Asai in view of Ferren teaches the electronic device of claim 6.  Asai teaches wherein the predetermined time is related to a time at which a synchronization signal indicating a time at which data is recorded in the memory is transmitted from the display-driving circuit to the processor (see paragraph 29). 

Regarding claim 13, Asai teaches an electronic device comprising: a display panel (see Fig. 1 LCD 4); 
a display-driving circuit (display-driving integrated circuit), which comprises a memory and is operatively coupled to the display panel (see Fig. 1 LCD controller 3 with frame memory 31 and paragraph 39); and 
a processor operatively coupled to the display-driving circuit (see Fig. 1 host processor 2 and paragraph 37), wherein the display-driving circuit is configured to store first frame data in the memory after a first time elapses from a time at which the first frame data related to first content is initially received from the processor and store second frame data in the memory after a second time different from the first time elapses from a time at which the second frame data related to second content different from the first content is initially received from the processor (see Fig. 10 and 13 and paragraphs 43 and 90-95). 
Asai does not teach wherein the first content includes a first visual object for providing animation, and the second content includes a second visual object concatenated with the first visual object to provide the animation.

It would have been obvious to a person having ordinary skill in the art to combine the preventing of storing some frames (1st content) while storing some frames (2nd content) of an animation as taught by Ferren with the display of Asai for the purpose of improving processing power consumption play of repetitive animations.

Regarding claim 14, Asai teaches the electronic device of claim 13.  Asai teaches wherein a configuration of the second content is different from a configuration of the first content (see Fig. 9 and paragraph 56). 

Regarding claim 15, Asai teaches the electronic device of claim 13.  Asai teaches wherein a load on the processor at a time at which the first frame data is acquired is different from a load on the processor at a time at which the second frame data is acquired (see Fig. 9 host being slow or fast). 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over by U.S. Publication 2016/0078851 to Asai in view of U.S. Publication 2010/0317408 to Ferren and U.S. Patent 8,605,217 to Lafon.

Regarding claim 5, Asai teaches the electronic device of claim 1.  Asai does not teach wherein the electronic device operates in a low-power state, the processor in the low-power state is in a sleep state and is configured to limit transmission of image data to the display-driving circuit, and the display-driving circuit is configured to display the first content, based on the image data stored in the memory. 

It would have been obvious to a person having ordinary skill in the art to combine the sleep mode as taught by Lafon with the delayed display controller method of Asai in view of Ferren for the purpose of enhancing a similar device with a known method for predicted results.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over by U.S. Publication 2016/0078851 to Asai in view of U.S. Publication 2010/0317408 to Ferren and U.S. Publication 2016/0117978 to Shikata.

Regarding claim 9, Asai teaches the electronic device of claim 6.  Asai does not teaches wherein each of the first frame data and the second frame data includes at least one of an instruction of 2Ch of a Mobile Industry Processor Interface (MIPI) standard or an instruction of 3Ch of the MIPI standard, and the command includes an instruction different from the instruction of 2Ch and the instruction of 3Ch among instructions from 00h to FFh of the MIPI standard. 
However, Shikata teaches wherein each of the first frame data and the second frame data includes at least one of an instruction of 2Ch of a Mobile Industry Processor Interface (MIPI) standard or an instruction of 3Ch of the MIPI standard, and the command includes an instruction different from the instruction of 2Ch and the instruction of 3Ch among instructions from 00h to FFh of the MIPI standard (see paragraph 104).
	It would have been obvious to a person having ordinary skill in the art to combine the MIPI standards taught in Shikata with the display controller of Asai in view of Ferren for the purpose of using a known RAM writing standard for predictable results. 
Asai in view of Ferren and Shikata does not explicitly teach any commands from 00h to FFh of MIPI but Applicant has not shown a particular problem this solves and as MIPI is a standard well known in the art, official notice is taken that one having ordinary skill in the art would be motivated to try other commands from MIPI standards with the RAM in the digital display controller of Asai in view of Ferren and Shikata.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over by U.S. Publication 2016/0078851 to Asai in view of U.S. Publication 2010/0317408 to Ferren and U.S. Publication 2017/0322823 to Alousi.

Regarding claim 10, Asai teaches the electronic device of claim 6.  Asai does not teaches wherein the display-driving circuit is configured to configure a counter value based on the delay time indicated by the command, identify a designated command from the first frame data received from the processor, change the counter value based on the identification, and identify that the delay time elapses since the predetermined time by identifying that the changed counter value reaches a predetermined value. 
However, Alousi teaches wherein the display-driving circuit is configured to configure a counter value based on the delay time indicated by the command, identify a designated command from the first frame data received from the processor, change the counter value based on the identification, and identify that the delay time elapses since the predetermined time by identifying that the changed counter value reaches a predetermined value (see paragraph 39).
	It would have been obvious to a person having ordinary skill in the art to combine the delay counter taught in Shikata with the display controller of Asai in view of Ferren for the purpose of simply replacing one known method for counting a delay with another for predictable results.

Regarding claim 11, Asai in view of Ferren and Alousi teaches the electronic device of claim 10.  Asai teaches wherein a size of the second content included in the first frame data is smaller than a size of the second content included in the second frame data (see paragraph 56 and Fig. 9). 

Response to Arguments

Applicant’s arguments with respect to claims 1, 2 and 4-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY ALAN PARKER whose telephone number is (571)270-5161.  The examiner can normally be reached on Monday - Thursday 8am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAP/
/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625